DETAILED ACTION
Status of Claims
Per Applicant’s response filed on 01/06/2021, claims 1-20 are pending and un-amended.

Response to Amendment
The ODP rejection has been overcome by the Terminal Disclaimer submitted ad approved on 11/08/2021.
As for the 35 USC 103 rejection based on Nomura (US 205/0221401) and Hwang (US 2009/0130636 A1), the applicant’s arguments have been fully considered and are persuasive. Thus, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references, Nomura et al. (US 2005/0221401), Braunecker et al. (US 2006/0141421) and Green (US 6116910), alone and in combination, fails to teach a method for monitoring oral health comprising: 1) deriving a health profile of an individual from information obtained from a liquid or vapor sample taken from an individual, 2) displaying a representation of the health profile on an interactive display, wherein the representation of the health profile comprises one or more desirable and undesirable health characteristics detected from the sample; 3) displaying a graphical desperation of an oral cavity divided into a plurality of regions, and in . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 20, 2022